Exhibit 10.13
 
VERSO
 

 
Verso Paper
Suite 100
6775 Lenox Center Court
Memphis TN 38115-4431
 
T 901 419-7300
F 901 419-7129
 
www.versopaper.com

 
 
Executive Employees
 
CONFIDENTIALITY AND NON-COMPETITION AGREEMENT
 
 
This Confidentiality and Non-Competition Agreement ("Agreement") is entered into
by and between Verso Paper Holdings LLC, a Delaware limited liability company
("Verso Paper"), and Peter H. Kesser ("Employee"), to allow Employee to have
access to certain valuable competitive information and business relationships of
Verso Paper while also providing protection for such information and
relationships.
 
WHEREAS, Verso Paper is willing to employ Employee in the position of Vice
President, General Counsel and Secretary, and Employee is willing to accept such
employment upon the terms and conditions set forth herein; and,
 
WHEREAS, Verso Paper is willing to provide Employee with certain benefits, as
set forth herein, even after the employment relationship with Employee has ended
in order to protect its valuable competitive information and business
relationships; and
 
WHEREAS, after having ample opportunity to discuss, negotiate, and revise as
necessary, the parties are willing to enter into this Agreement;
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1. Definitions
 
(a)            As used in this Agreement, the term "Protected Information" shall
mean all information, documents or materials, owned, developed or possessed by
Verso Paper or any employee while in the employ of Verso Paper, whether in
tangible or intangible form, which (i) Verso Paper takes reasonable measures to
maintain in secrecy, and (ii) pertains in any manner to Verso Paper's business,
including but not limited to Research and Development (as defined below);
customers or prospective customers, targeted national accounts, or strategies or
data for identifying and satisfying their needs; present or prospective business
relationships; present, short term, or long term strategic plans; acquisition
candidates; plans for corporate restructuring; products under consideration or
development; cost, margin or profit information; data from which any of the
foregoing types of information could be derived; human resources (including
compensation information and internal evaluations of the performance, capability
and potential of Verso Paper employees); business methods, data bases and
computer programs.
 
"Research and Development" shall include, but not be limited to (i) all short
term and long term basic, applied and developmental research and technical
assistance and specialized research support of customers or active prospects,
targeted national accounts, of Verso Paper operating divisions; (ii) information
relating to manufacturing and converting processes, methods, techniques and
equipment and the improvements and innovations relating to
 

--------------------------------------------------------------------------------


 
same; quality control procedures and equipment; identification, selection,
generation and propagation of tree species having improved characteristics;
forest resource management; innovation and improvement to manufacturing and
converting processes such as shipping, pulping bleaching chemical recovery
papermaking, coating and calendaring processes and in equipment for use in such
processes; reduction and remediation of environmental discharges; minimization
or elimination of solid and liquid waste; use and optimization of raw materials
in manufacturing processes; recycling and manufacture paper products; recycling
of other paper or pulp products; energy conservation; computer software and
application of computer controls to manufacturing and quality control operations
and to inventory control; radio frequency identification and its use in paper
and packaging products; and product process improvement development or
evaluation; and (iii) information about methods, techniques, products equipment,
and processes which Verso Paper has learned do not work or do not provide
beneficial results ("negative know-how") as well as those which do work which
provide beneficial results.
 
The fact that individual elements of the information that constitutes Protected
Information may be generally known does not prevent an integrated compilation of
information, whether or not reduced to writing, from being Protected Information
if that integrated whole is not generally known.
 
(b)             As used in this Agreement, the term "Unauthorized" shall mean:
(i) in contravention of Verso Paper's policies or procedures; (ii) otherwise
inconsistent with Verso Paper's measures to protect its interests in the
Protected Information; (iii) in contravention of any lawful instruction or
directive, either written or oral, of an Verso Paper employee empowered to issue
such instruction or directive; (iv) in contravention of any duty existing under
law or contract; or (v) to the detriment of Verso Paper.
 
2. Confidentiality Provisions
 
(a)             Employee acknowledges and agrees that by reason of employment
with Verso Paper as a senior level executive in the position of Vice President,
General Counsel and Secretary, Employee has been and will be entrusted with
Protected Information and may develop Protected Information, that such
information is valuable and useful to Verso Paper, that it would also be
valuable and useful to competitors and others who do not know it and that such
information constitutes confidential and proprietary trade secrets of Verso
Paper. While an employee or consultant of Verso Paper, or at any time
thereafter, regardless of the reasons for leaving Verso Paper, Employee agrees
not to use or disclose, directly or indirectly, any Protected Information in an
Unauthorized manner or for any Unauthorized purpose unless such information
shall have become generally known in the relevant industry or independently
developed with no assistance from Employee. Further, promptly upon termination,
for any reason, of Employee's employment with Verso Paper or upon the request of
Verso Paper Employee agrees to deliver to Verso Paper all property and materials
and copies thereof within Employee's possession or control which belong to Verso
Paper or which contain Protected Information and to permanently delete upon
Verso Paper's request all Protected Information from any computers or other
electronic storage media Employee owns or uses.


2

--------------------------------------------------------------------------------


 
(b) While an employee of Verso Paper and after termination of Employee's
employment with Verso Paper for any reason Employee agrees not to take any
actions which would constitute or facilitate the Unauthorized use or disclosure
of Protected Information including transmitting or posting such Protected
Information on the internet, anonymously or otherwise. Employee further agrees
to take all reasonable measures to prevent Unauthorized use and disclosure of
Protected Information and to prevent Unauthorized persons or entities from
obtaining or using Protected Information.
 
(c) If Employee becomes legally compelled (by deposition, interrogatory, request
for documents, subpoena, investigation, demand, order or similar process) to
disclose any Protected Information, then before any such disclosure may be made,
Employee shall immediately notify Verso Paper thereof and, at Verso Paper's
expense, shall consult with Verso Paper on the advisability of taking steps to
resist or narrow such request and cooperate with Verso Paper in any attempt to
obtain a protective order or other appropriate remedy or assurance that the
Protected Information will be afforded confidential treatment. If such
protective order or other appropriate remedy is not obtained, Employee shall
furnish only that portion of the Protected Information that it is advised by
legal counsel is legally required to be furnished.
 
3. Non-compete provisions
 
(a) Employee acknowledges and agrees that, the business of Verso Paper and its
customers is worldwide in scope, Verso Paper's competitors and customers are
located throughout the world, and Verso Paper's strategic planning and Research
and Development activities have application throughout the world and are for the
benefit of customers and Verso Paper's business throughout the world, and
therefore, the restrictions on the Employee's competition after employment as
described below apply to anywhere in the world in which Verso Paper or its
subsidiaries are doing business. Employee acknowledges that any such competition
within that geographical scope will irreparably injure Verso Paper. Employee
acknowledges and agrees that, for that reason, the prohibitions on competition
described below are reasonably tailored to protect Verso Paper.
 
(b) While an employee or consultant of Verso Paper, Employee agrees not to
compete in any manner, either directly or indirectly whether for compensation or
otherwise with Verso Paper or to assist any other person or entity to compete
with Verso Paper in the business of coated and super­calendared paper products
or the operation of coated and super-calendared paper mills anywhere in the
world.
 
(c) After the termination of employment for any reason, Employee agrees that for
a period of twelve (12) months (the "Non-Compete Period") following such
termination Employee will not compete with Verso Paper anywhere in the world in
which Verso Paper or its subsidiaries are doing business:
 
(i.)            By producing, developing, selling or marketing, or assisting
others to produce, develop, sell or market in the business of coated

 
3

--------------------------------------------------------------------------------


 
and super-calendared paper products or the operation of coated and
super-calendared paper mills;
 
(ii.) By engaging in any sales, marketing, Research and Development or
managerial duties (including, without limitation, financial, human resources,
strategic planning, or operational duties) for, whether as an employee,
consultant, or otherwise, any entity which produces, develops, sells or markets
in the business of coated and super-calendared paper products or the operation
of coated and super-calendared paper mills;
 
(iii.) By owning, managing, operating, controlling or consulting for any entity
which produces, develops, sells or markets in the business of coated and
super-calendared paper products or the operation of coated and super-calendared
paper mills, provided that this section 3(c)(iii) shall not prohibit Employee
from being a passive owner of not more than two percent (2%) of the outstanding
stock of any class of a corporation that is publicly traded, so long as Employee
has no active participation in the business of such corporation; or
 
(iv.) By soliciting the business of any actual or active prospective customers,
or targeted national accounts of Verso Paper for any product, process or service
which is competitive with the products, processes, or services of Verso Paper,
namely any products, processes or services of the business of coated and
super-calendared paper products or the operation of coated and super-calendared
paper mills, whether existing or contemplated for the future, on which Employee
has worked, or concerning which Employee has in any manner acquired knowledge or
Protected Information about, during the twenty four (24) months preceding
termination of Employee's employment.
 
It shall not be a violation of this provision for Employee to accept employment
with a non-competitive division or business unit of a multi-divisional company
some of whose divisions or business units are competitors of Verso Paper, so
long as Employee does not engage in, oversee, provide input or information
regarding, or participate in any manner in the activities described in this
paragraph as they relate to the division or business unit which is a competitor
of Verso Paper. Employee shall not assist others in engaging in activities which
Employee is not permitted to take.
 
(d) Verso Paper and Employee agree that, during the Non-Compete Period, if
Employee is unable, despite diligent search, to obtain employment consistent
with Employee's experience and education, Employee shall so notify Verso Paper
in writing, describing in detail the efforts Employee has made to secure such
employment that does not conflict with Employee's non-compete obligations. Upon
receipt and reasonable verification of the information contained in such notice,
and provided that Employee complies with all his obligations under this
Agreement (including, without limitation, his obligations under sections 2, 3(c)
and 4), Verso Paper shall make monthly payments to Employee equal to the monthly
base pay Employee was receiving from Verso Paper in the month prior to the
termination of employment with Verso Paper for each month (or prorated for
periods less
 
4

--------------------------------------------------------------------------------


 
than a month) of such unemployment during the Non-Compete Period. Before the
close of each month for which Employee seeks such payment, Employee shall advise
Verso Paper in writing of Employee's efforts to obtain non-competitive
employment and shall certify that although Employee diligently sought such
employment, Employee was unable to obtain it.
 
4. Non-Solicitation/Non-hire provision
 
During the term of Employee's employment at Verso Paper and for twelve (12)
months following the termination, for any reason, of employment, Employee agrees
that Employee will not, either on Employee's own behalf or on behalf of any
other person or entity, directly or indirectly, hire, solicit, retain or
encourage to leave the employ of Verso Paper (or assist any other person or
entity in hiring, soliciting, retaining or encouraging) any person who is then
or was within six (6) months of the date of such hiring an employee of Verso
Paper.
 
5. Tolling period of Restrictions
 
Employee agrees that the periods of non-competition and non-solicitation set
forth in sections 3 and 4 of this Agreement shall be extended by the period of
violation if Employee is found to be in violation of those provisions.
 
6. Duty to show agreement to prospective employer.
 
During Employee's employment with Verso Paper and for twelve (12) months
thereafter, Employee shall, prior to accepting other employment, provide a copy
of this Agreement to any recruiter who assists Employee in locating employment
other than with Verso Paper and to any prospective employer with which Employee
discusses potential employment.
 
7. Representations, Warranties and Acknowledgements
 
In addition to the representations, warranties and obligations set forth
throughout this Agreement, Employee acknowledges that (a) Protected Information
is commercially and competitively valuable to Verso Paper and critical to its
success; (b) the Unauthorized use or disclosure of Protected Information or the
violation of the covenants set forth in sections 2, 3, or 4 would cause
irreparable harm to Verso Paper; (c) by this Agreement, Verso Paper is taking
reasonable steps to protect its legitimate interests in its Protected
Information; (d) Employee has developed or will develop legally unique
relationships with customers of Verso Paper; and (e) nothing herein shall
prohibit Verso Paper from pursuing any remedies whether in law or equity,
available to Verso Paper for breach or threatened breach of this Agreement.
Employee further acknowledges and agrees that as a senior executive of Verso
Paper Employee performs unique and valuable services to Verso Paper of an
intellectual character and that Employee's services will be difficult for Verso
Paper to replace. Employee further acknowledges and agrees that Verso Paper is
providing Employee with significant consideration in this Agreement for entering
into the Agreement and that Verso Paper's remedies for any breach of this
Agreement are in addition to and not in place of any other remedies Verso Paper
may have at law or equity or under any other agreements.
 
8. Section 409A of the Code
 
5

--------------------------------------------------------------------------------


 
The parties hereto acknowledge and agree that, to the extent applicable, this
Agreement shall be interpreted in accordance with, and incorporate the terms and
conditions required by, Section 409A of the Internal Revenue Code of 1986, as
amended, and the Department of Treasury Regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the date hereof ("Section 409A").
Notwithstanding any provision of this Agreement to the contrary, in the event
that Verso Paper determines that any amounts payable hereunder will be
immediately taxable to Employee under Section 409A, Verso Paper and Employee
shall cooperate in good faith to (a) adopt such amendments to this Agreement and
appropriate policies and procedures, including amendments and policies with
retroactive effect, that they mutually determine to be necessary or appropriate
to preserve the intended tax treatment of the benefits provided by this
Agreement, to preserve the economic benefits of this Agreement, and to avoid
less favorable accounting or tax consequences for Verso Paper and/or (b) take
such other actions as mutually determined to be necessary or appropriate to
exempt any amounts payable hereunder from Section 409A or to comply with the
requirements of Section 409A and thereby avoid the application of penalty taxes
thereunder.
 
9. General
 
(a) Employee acknowledges and agrees that the parties have attempted to limit
Employee's right to compete only to the extent necessary to protect Verso Paper
from unfair competition and protect the legitimate interests of Verso Paper. If
any provision or clause of this Agreement or portion thereof shall be held by
any court of competent jurisdiction to be illegal, void or unenforceable in such
jurisdiction, the remainder of such provisions shall not thereby be affected and
shall be given full effect, without regard to the invalid portion. It is the
intention of the parties and Employee agrees, that if any court construes any
provision or clause of this Agreement or any portion thereof to be illegal, void
or unenforceable because of the duration of such provision or the area or matter
covered thereby, such court shall reduce the duration, area or matter of such
provision and in its reduced form, such provision shall then be enforceable and
shall be enforced.
 
(b) Employee acknowledges that neither this Agreement nor any provision hereof
can be modified, abrogated or waived except in a written document signed by the
Vice President of Human Resource or the President and Chief Executive Officer of
Verso Paper, or in the event of the absence of either of these executives, or
the vacancy of either of these positions, such other officer of Verso Paper as
Verso Paper's Board of Directors shall designate in writing.
 
(c) This Agreement shall be governed by and in accordance with the laws and
public policies of the State of Delaware.
 
(d) Employee hereby consents to the jurisdiction of and agrees that any claim
arising out of or relating to this Agreement may be brought in the courts of the
State of Delaware.
 
6

--------------------------------------------------------------------------------


 
(e) This Agreement and any rights thereunder may be assigned by Verso Paper and
if so assigned shall operate to protect the Protected Information and
relationships of Verso Paper as well as such information and relationships of
the assignee.
 
(f) Attorney's fees. Should either party to this Agreement breach any of the
terms of this Agreement, that party shall pay to the non-defaulting party all of
the non-defaulting party's costs and expenses, including attorney's and experts'
fees in enforcing the provisions of the Agreement as to which a breach is found.
 
(g) Employee agrees that Verso Paper's determination not to enforce this or
similar agreements as to specific violations shall not operate as a waiver or
release of Employee's obligations under this Agreement.
 
(h) Common law duties. Employee understands that Employee owes fiduciary and
common law duties to Verso Paper in addition to the covenants set forth above
prohibiting the misuse or disclosure of trade secrets or confidential
information and the unlawful interference with Verso Paper's business and
customer relationships.
 
(i) Opportunity to review. Employee acknowledges and agrees that Verso Paper has
advised Employee that Employee may consult with an independent attorney before
signing this Agreement.
 
In witness whereof the parties hereto have caused this Agreement to be executed
and delivered effective as of the date signed below by Employee and the duly
authorized officer of Verso Paper.
 

 

  Signed (Employee):        
Peter S. Kesser 
            Date:  March 19, 2007              Work address:  6775 Lenox Center
Court        Memphis, TN 38115              Verso Paper:  Ricardo Moncada       
Ricardo Moncada, Vice President, Human Resources              Date:  3-19-2007  

 
 
7